 Case 1:20-cv-03395-BMC Document 32 Filed 09/30/20 Page 1 of 2 PageID #: 235

                                                                                                                             Ezra Marc u s
                                                                                                              Zu c ker ma n Sp aed er LLP
                                                                                                            e marc u s @z u c ker ma n .co m
                                                                                                                         (2 0 2 ) 7 7 8 -1 8 1 4




                                                                              September 30, 2020

VIA ECF

Hon. Brian M. Cogan
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
          Re: Full Circle United, LLC v. Bay Tek Entertainment, Inc., No. 20-cv-3395-BMC
Dear Judge Cogan:
       This letter responds to the Letter Motion that Bay Tek Entertainment, Inc. filed yesterday
and clarifies Full Circle United LLC’s position regarding the Motion.
        As undersigned counsel conveyed by phone to counsel for Bay Tek, at the same time that
the Court set a briefing schedule for Bay Tek’s Motion to Dismiss, it also set a deadline of
November 9, 2020, for amending the pleadings without leave of Court. ECF 23 at 2. The
amendments Full Circle presently contemplates, which are prompted in part by Bay Tek’s
Answer/Countercomplaint, are unlikely to obviate any of Bay Tek’s dismissal arguments.
Accordingly, undersigned counsel proposed that Bay Tek file its motion as scheduled, and that the
parties confer promptly afterward (undersigned proposed October 2) in order to determine whether
they could agree to the filing of an amended complaint that would not moot Bay Tek’s motion,
allowing the existing briefing schedule to remain undisturbed. Of course, during that conference,
Bay Tek would remain free not to agree that its pending motion should remain in effect after any
amendment. In that event, Full Circle would need to file either a response to the motion or an
amended complaint by October 14, 2020, the deadline that the Court set for Full Circle to respond
to Bay Tek’s motion.
        Full Circle’s view is simply that, because there is a possibility that the briefing on Bay
Tek’s motion to dismiss can proceed as scheduled notwithstanding Full Circle’s contemplated
amendments to the Complaint, there is no need to disrupt the schedule preemptively, especially
given that the schedule contemplates the possibility of amendments well after the deadline for Bay
Tek’s motion. However, if the Court grants Bay Tek’s extension request, Full Circle respectfully
asks that it retain the ability to amend its Complaint without leave of Court until November 9.
                                                                              Sincerely,



                                                                              Ezra Marcus


1 8 0 0 M S T R E E T N W , S T E . 1 0 0 0 , W AS H I N G T O N , D C 2 0 0 3 6 - 5 8 0 7 | T 2 0 2 . 7 7 8 . 1 8 0 0 | F 2 0 2 . 8 2 2 . 8 1 0 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E
 Case 1:20-cv-03395-BMC Document 32 Filed 09/30/20 Page 2 of 2 PageID #: 236
H O N . B R I AN M . C O G AN
SEPTEM BER 30, 2020
P AG E 2




cc: Counsel of record (via ECF)
